               Case 3:21-mj-05061-TLF Document 9 Filed 03/19/21 Page 1 of 2


 1       UNITED STATES DISTRICT COURT WESTERN DISTRICT OF WASHINGTON
                                  AT TACOMA
 2
         UNITED STATES OF AMERICA,
 3                                                              Case No. MJ21-5061 TLF
                Plaintiff,
                                                                DISTRICT OF OREGON
 4                      v.                                      Case No. 3:09CR00213-1-HZ

 5       NAVINE SHARMA,                                         DETENTION ORDER
                                      Defendant.
 6

 7          THE COURT conducted a hearing under the Bail Reform Act, 18 U.S.C. § 3143,
 8   and Fed. R. Crim. P. 5(d)(3) on March 18, 2021 and determined that detention is
 9   appropriate because no condition or combination of conditions will reasonably assure
10   the defendant’s appearance for proceedings in the District of Oregon.
11          The defendant stands convicted in the United States District Court for the District
12   of Oregon with Possession with intent to Distribute Methamphetamine. Dkt. 1.Under
13   Fed. R. Crim. P. 5(c)(2), (3), and 5(d), Mr. Sharma was arrested in Washington State
14   and was brought to the United States District Court for the Western District of
15   Washington for an initial appearance on March 18, 2021. Dkt. 4. Mr. Sharma waived the
16   Fed. R. Crim. P. 5(c)(3) hearing to determine identity, and consented to be transferred;
17   the Court ordered his transfer to Oregon. Dkt. 6, 7.
18          Under Fed. R. Crim. P. 5(c),(d), it is important for the Court in the arresting
19   jurisdiction to consider the interests of the charging jurisdiction; in this matter, interests
20   of The United States District Court for the District of Oregon in following up to ensure the
21   defendant appears for proceedings in that Court, are considered. United States v.
22   Dominguez, 783 F.2d 702, 704-05 (7th Cir. 1986); United States v. Savader, 944 F.
23   Supp. 2d 209, 213-215 (E.D.N.Y. 2013).
24          A presumption of detention applies in Mr. Sharma’s situation, because the Court


                                                    1
               Case 3:21-mj-05061-TLF Document 9 Filed 03/19/21 Page 2 of 2


 1   is required by 18 U.S.C. § 3143 to apply the presumption of detention concerning the

 2   detention of a defendant who is convicted and awaiting imposition of sentence (in this

 3   case, imposition of potential sanctions for failing to comply with terms of supervised

 4   release). Dkt. 1.

 5          Mr. Sharma has entered a stipulation to detention pending transfer. Regarding

 6   risk of flight, the allegations concerning his violations of supervised release indicate that

 7   he failed to notify the probation officer of a change in residence – he left his housing,

 8   where he was maintaining residence in a clean and sober facility. Dkt. 1 at 1-2. The U.S.

 9   Probation report also alleges that Mr. Sharma removed his location monitoring device.

10   Dkt. 1 at 2. This shows that Mr. Sharma would likely be an extreme flight risk and he

11   also presents a serious risk of failure to appear if released on supervision.

12          The defendant shall be committed to the custody of the Attorney General for

13   confinement in a corrections facility separate, to the extent practicable, from persons

14   awaiting or serving sentences or being held in custody pending appeal. The defendant

15   shall be afforded reasonable opportunity for private consultation with counsel. The

16   defendant shall on order of a court of the United States or on request of an attorney for

17   the Government, be delivered to a United States Marshal for transfer to the United

18   States District Court for the District of Oregon, and for the purpose of an appearance in

19   connection with a court proceeding.

20

21                                                            March 19, 2021

22
                                                       A
23                                                     Theresa L. Fricke
                                                       United States Magistrate Judge
24


                                                   2
